Title: From Thomas Jefferson to Peachy Ridgeway Gilmer, 27 January 1821
From: Jefferson, Thomas
To: Gilmer, Peachy Ridgeway


Dear Sir
Monticello
Jan. 27. 21.
The chair which is the subject of your letter of the 14th was sent to Poplar Forest the last summer, and has only awaited the order of mrs Trist or of yourself. I write to mr Yancey this day to deliver it to any person under your order. we heard from Farmington three days ago. mrs Trist was well, but mr Divers much otherwise. indeed nothing can be more changeable than the condition of his health from one day to another. accept the assurance of my great friendship and respectTh: Jefferson